DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Patent Application 16/,210,968 filed on December 5, 2018 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 has been considered by the examiner.

Claim Objections
Claim 18 is objected to due to a spelling error.  The word “uter” should be “user”.  Appropriate corrections are kindly requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 9-12, and 14-20 of U.S. Patent No. 11,046,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the aforementioned U.S. Patent as both disclose a remote control system for a marine vessel where a list is generated for available functions for a fob is generated, storing a list of functions associated with the fob, and deactivate or activate devices according to a user-configured set of commands.  A comparison of the claims are presented below.

U.S. Application 17/334,261
U.S. Patent No. 11,046,410
1. A remote control system for a marine vessel, the system comprising: at least one fob, each fob having at least two user inputs each associated with a different user-selectable fob command, wherein the fob is configured to wirelessly transmit a fob identification and a selected fob command in response to user selection of the respective user input; a configuration control system configured to: detect available devices on the marine vessel to be controlled remotely for the marine vessel; generate a list of available functions for at least one user-selectable fob command based on the detected available devices; present the list of available functions to the user via a fob configuration user interface such that the user can select one or more functions in the list of available functions; identify a system command associated with each selected function so as to configure a set of system commands based on the user-selected functions; store the user-configured set of system commands in association with the fob identification and the selected fob command; and a helm transceiver module on the marine vessel configured to receive the fob identification and the selected fob command from the fob and to effectuate activation or deactivation of the available devices based on the user-configured set of system commands.
1. A remote control system for a marine vessel, the system comprising: at least one fob, each fob having at least two user inputs each associated with a different user-selectable fob command, wherein the fob is configured to wirelessly transmit a fob identification and a selected fob command for the marine vessel in response to user selection of the respective user input; a helm transceiver module on the marine vessel configured to: store a unique fob identification for each of one or more permitted fobs and a set of system commands for each user-selectable fob command and each fob identification transmitted by the fob upon user selection of one of the at least two user inputs, wherein the set of system commands are configurable by a user; receive concurrently the fob identification and the selected fob command from the fob; verify that the fob identification is associated with one of the permitted fobs; identify the set of system commands associated with the selected fob command and the fob identification; and communicate instructions via a vessel network based on the set of system commands to activate or deactivate devices on the marine vessel according to the user-configured set of system commands.
2. The remote control system of claim 1, wherein detection of available devices on the marine vessel includes detecting available devices communicating on a vessel network of the marine vessel.
5. The remote control system of claim 4, wherein the configuration control module is further configured to: detect available devices on the vessel network; generate a list of available functions for each user-selectable fob command based on the detected available devices; wherein the user interface computer is configured to: receive and present the list of available functions to the user via a fob configuration user interface such that the user can select one or more system commands in the list of available functions so as to configure the set of system commands for each permitted fob; and communicate the selected system commands for each permitted fob to the configuration control module.
3. The remote control system of claim 1, wherein the configuration control system includes a user interface computer communicatively connected to a configuration control module on the marine vessel, and wherein the configuration control module is communicatively connected to the helm transceiver module; wherein the user interface computer is configured to allow the user to select the set of system commands associated with each user-selectable fob command for each fob identification; wherein the configuration control module is configured to communicate each set of system commands to the helm transceiver module.
14. The method of claim 12, further comprising: presenting on a user interface computer a user interface providing a list of available functions selectable by the user; receiving user selections at the user interface computer; generating the set of system commands associated with each user-selectable fob command for each fob identification based on the user selections; and providing the set of system commands to the helm transceiver module
4. The remote control system of claim 3, wherein the user interface computer is a personal computer or a smartphone and communicating with the configuration control module via a vessel network.
6. The remote control system of claim 5, wherein the user interface computer is a personal computer or a smartphone and communicating with the configuration control module via the vessel network.

5. The remote control system of claim 3, wherein the user interface computer is a personal computer or a smartphone and communicatively connected to the configuration control module via a remote interface.
6. The remote control system of claim 5, wherein the user interface computer is a personal computer or a smartphone and communicating with the configuration control module via the vessel network.
6. The remote control system of claim 1, wherein the helm transceiver module is configured to recognize fob identifications for at least two permitted fobs and to associate a different user-configured set of system commands with each of the user-selectable fob commands from each of the at least two permitted fobs.
2. The remote control system of claim 1, wherein the helm transceiver module is configured to recognize fob identifications for at least two permitted fobs and to associate a different set of system commands with each of the user-selectable fob commands from each of the at least two permitted fobs.
7. The remote control system of claim 1, wherein the helm transceiver is configured to communicate instructions to activate or deactivate the available devices via a vessel network based on the user-configured set of system commands, wherein the vessel network includes a CAN bus or a wireless network.
7. The remote control system of claim 6, wherein the vessel network includes a CAN bus or a wireless network, and the helm transceiver module and the configuration control module are communicatively connected via the vessel network.
8. The remote control system of claim 1, wherein the user-selectable fob commands include each of an unlock command and a lock command; wherein the set of system commands associated with the unlock command includes at least two or more of a command to deactivate a security system, a command to activate one or more bilge blowers, a command to activate one or more battery switches, a command to activate an air-conditioning system, and a command to unlock one or more cabin doors; and wherein the set of system commands associated with the lock command includes at least two or more of a command to activate the security system, a command to shut down one or more propulsion devices, a command to deactivate one or more bilge blowers, a command to deactivate one or more battery switches, a command to deactivate the air-conditioning system, and a command to lock one or more cabin doors.
9. The remote control system of claim 1, wherein the user-selectable fob commands include each of an unlock command and a lock command; wherein the set of system commands associated with the unlock command include at least two or more of a command to deactivate a security system, a command to activate one or more bilge blowers, a command to activate one or more battery switches, a command to activate an air-conditioning system, and a command to unlock one or more cabin doors; and wherein the set of system commands associated with the lock command include at least two or more of a command to activate the security system, a command to shut down one or more propulsion devices, a command to deactivate one or more bilge blowers, a command to deactivate one or more battery switches, a command to deactivate the air-conditioning system, and a command to lock one or more cabin doors.
9. The remote control system of claim 1, wherein the user-selectable fob commands include a start command, wherein the set of system commands associated with the start command include commands to start all propulsion devices on the marine vessel at once, commands to start all propulsion devices on the marine vessel sequentially, or a command to start a subset of the propulsion devices on the marine vessel.
10. The remote control system of claim 1, wherein the user-selectable fob commands include a start command, wherein the set of system commands associated with the start command include commands to start all propulsion devices on the marine vessel at once, commands to start all propulsion devices on the marine vessel sequentially, or a command to start a subset of the propulsion devices on the marine vessel.
10. The remote control system of claim 1, wherein the user-selectable fob commands include a lights command, wherein the set of system commands associated with the lights command include at least one of a command to turn on cabin lights, a command to turn on docking lights, and a command to turn on underwater lights.
11. The remote control system of claim 1, wherein the user-selectable fob commands include a lights command, wherein the set of system commands associated with the lights command include at least one of a command to turn on cabin lights, a command to turn on docking lights, and a command to turn on underwater lights.
11. A method of operating a remote control system for a marine vessel, the method comprising: receiving a fob identification of a fob and a selected fob command associated with a user input on the fob; detecting available devices on a marine vessel to be controlled remotely for the marine vessel; generating a list of available functions for at least one user-selectable fob command based on the detected available devices; presenting the list of available functions to a user via a fob configuration user interface such that the user can select one or more functions in the list of available functions; identifying a system command associated with each selected function so as to configure a set of system commands; storing the user-configured set of system commands in association with the fob identification and the selected fob command; receiving the fob identification and the selected fob command at a helm transceiver module on the marine vessel from the fob; and activating or deactivating the available devices based on the user-configured set of system commands.
12. A method of operating a remote control system for a marine vessel, the method comprising: storing in memory of a helm transceiver module a unique fob identification for each of one or more permitted fobs; receiving a set of system commands in association with each of at least one user-selectable fob command for each of the permitted fobs, wherein the set of system commands are configured by a user and transmitted to the helm transceiver module; storing in memory of the helm transceiver module the set of system commands in association with the respective fob identification and user-selectable fob command transmitted by the fob upon user selection of one of at least two user inputs; at the helm transceiver module: receiving concurrently the fob identification and a selected fob command from a fob; verifying that the fob identification is associated with one of the permitted fobs; identifying the set of system commands associated with the selected fob command and the fob identification; and communicating instructions via a vessel network based on the set of system commands to activate or deactivate devices on the marine vessel according to the user-configured set of system commands.
12. The method of claim 11, wherein detecting available devices on the marine vessel includes detecting available devices communicating on a vessel network of the marine vessel.
15. The method of claim 14, further comprising: detecting available devices on the vessel network; generating the list of available functions for each user-selectable fob command based on the detected available devices.
13. The method of claim 11, wherein the user-selectable fob commands include each of an unlock command and a lock command, and further comprising: if a security system is detected on the vessel network, presenting a user-selectable command to deactivate a security system in association with the unlock command and/or presenting a user-selectable command to activate the security system in association with the lock command; and if a cabin door is detected on the vessel network, presenting a user-selectable command to unlock the cabin door in association with the unlock command and/or presenting a user-selectable command to lock the cabin door in association with the lock command.
18. The method of claim 15, wherein the user-selectable fob commands include each of an unlock command and a lock command, and further comprising: if a security system is detected on the vessel network, presenting on the user interface computer a user-selectable command to deactivate a security system in association with the unlock command and/or presenting a user-selectable command to activate the security system in association with the lock command; if a propulsion device is detected on the vessel network, presenting on the user interface computer a user-selectable command to start the propulsion device in association with the unlock command and/or presenting a user-selectable command to shut down the propulsion device in association with the lock command; if a bilge blower is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the bilge blower in association with the unlock command and/or presenting a user-selectable command to deactivate the bilge blower in association with the lock command; if a battery switch is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the battery switch in association with the unlock command and/or presenting a user-selectable command to deactivate the battery switch in association with the lock command; if an air conditioning system is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate an air-conditioning system in association with the unlock command and/or presenting a user-selectable command to deactivate the air-conditioning system in association with the lock command; and if a cabin door is detected on the vessel network, presenting on the user interface computer a user-selectable command to unlock the cabin door in association with the unlock command and/or presenting a user-selectable command to lock the cabin door in association with the lock command.
14. The method of claim 11, wherein the user-selectable fob commands include each of a first command and a second command, and further comprising: if a battery switch is detected on the vessel network, presenting a user-selectable command to activate the battery switch in association with the first command and/or presenting a user-selectable command to deactivate the battery switch in association with the second command.
18. The method of claim 15, wherein the user-selectable fob commands include each of an unlock command and a lock command, and further comprising: if a security system is detected on the vessel network, presenting on the user interface computer a user-selectable command to deactivate a security system in association with the unlock command and/or presenting a user-selectable command to activate the security system in association with the lock command; if a propulsion device is detected on the vessel network, presenting on the user interface computer a user-selectable command to start the propulsion device in association with the unlock command and/or presenting a user-selectable command to shut down the propulsion device in association with the lock command; if a bilge blower is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the bilge blower in association with the unlock command and/or presenting a user-selectable command to deactivate the bilge blower in association with the lock command; if a battery switch is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the battery switch in association with the unlock command and/or presenting a user-selectable command to deactivate the battery switch in association with the lock command; if an air conditioning system is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate an air-conditioning system in association with the unlock command and/or presenting a user-selectable command to deactivate the air-conditioning system in association with the lock command; and if a cabin door is detected on the vessel network, presenting on the user interface computer a user-selectable command to unlock the cabin door in association with the unlock command and/or presenting a user-selectable command to lock the cabin door in association with the lock command.
15. The method of claim 11, wherein the user-selectable fob commands include each of a first command and a second command, and further comprising: if a propulsion device is detected on the vessel network, presenting a user-selectable command to start the propulsion device in association with the first command and/or presenting a user-selectable command to shut down the propulsion device in association with the second command.
18. The method of claim 15, wherein the user-selectable fob commands include each of an unlock command and a lock command, and further comprising: if a security system is detected on the vessel network, presenting on the user interface computer a user-selectable command to deactivate a security system in association with the unlock command and/or presenting a user-selectable command to activate the security system in association with the lock command; if a propulsion device is detected on the vessel network, presenting on the user interface computer a user-selectable command to start the propulsion device in association with the unlock command and/or presenting a user-selectable command to shut down the propulsion device in association with the lock command; if a bilge blower is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the bilge blower in association with the unlock command and/or presenting a user-selectable command to deactivate the bilge blower in association with the lock command; if a battery switch is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the battery switch in association with the unlock command and/or presenting a user-selectable command to deactivate the battery switch in association with the lock command; if an air conditioning system is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate an air-conditioning system in association with the unlock command and/or presenting a user-selectable command to deactivate the air-conditioning system in association with the lock command; and if a cabin door is detected on the vessel network, presenting on the user interface computer a user-selectable command to unlock the cabin door in association with the unlock command and/or presenting a user-selectable command to lock the cabin door in association with the lock command.
16. The method of claim 11, wherein the user-selectable fob commands include each of a first command and a second command, and further comprising: if a bilge blower is detected on the vessel network, presenting a user-selectable command to activate the bilge blower in association with the first command and/or presenting a user-selectable command to deactivate the bilge blower in association with the second command; and if an air conditioning system is detected on the vessel network, presenting a user-selectable command to activate an air-conditioning system in association with the first command and/or presenting a user-selectable command to deactivate the air-conditioning system in association with the second command.
18. The method of claim 15, wherein the user-selectable fob commands include each of an unlock command and a lock command, and further comprising: if a security system is detected on the vessel network, presenting on the user interface computer a user-selectable command to deactivate a security system in association with the unlock command and/or presenting a user-selectable command to activate the security system in association with the lock command; if a propulsion device is detected on the vessel network, presenting on the user interface computer a user-selectable command to start the propulsion device in association with the unlock command and/or presenting a user-selectable command to shut down the propulsion device in association with the lock command; if a bilge blower is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the bilge blower in association with the unlock command and/or presenting a user-selectable command to deactivate the bilge blower in association with the lock command; if a battery switch is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate the battery switch in association with the unlock command and/or presenting a user-selectable command to deactivate the battery switch in association with the lock command; if an air conditioning system is detected on the vessel network, presenting on the user interface computer a user-selectable command to activate an air-conditioning system in association with the unlock command and/or presenting a user-selectable command to deactivate the air-conditioning system in association with the lock command; and if a cabin door is detected on the vessel network, presenting on the user interface computer a user-selectable command to unlock the cabin door in association with the unlock command and/or presenting a user-selectable command to lock the cabin door in association with the lock command.
17. The method of claim 11, wherein the user-selectable fob commands include a start command, and further comprising: detecting two or more propulsion devices on the vessel network; presenting a user-selectable command to start all propulsion devices on the marine vessel at once, a user-selectable command to start all propulsion devices on the marine vessel sequentially, and a user-selectable command to start one of the propulsion devices.
16. The method of claim 15, wherein the user-selectable fob commands include a start command, and further comprising: detecting two or more propulsion devices on the vessel network; presenting on the user interface computer a user-selectable command to start all propulsion devices on the marine vessel at once, a user-selectable command to start all propulsion devices on the marine vessel sequentially, and a user-selectable command to start one of the propulsion devices.
18. The method of claim 17, further comprising: detecting at least a third propulsion device on the vessel network; presenting uter a user-selectable command to start an inner subset of the at least three propulsion devices, and a user-selectable command to start an outer subset of the at least three propulsion devices.
17. The method of claim 16, further comprising: detecting at least a third propulsion device on the vessel network; presenting on the user interface computer a user-selectable command to start an inner subset of the at least three propulsion devices, and a user-selectable command to start an outer subset of the at least three propulsion devices.
19. The method of claim 11, wherein the steps of detecting available devices and generating the list of available functions is performed by a configuration control module on the marine vessel, and further comprising: communicating the list of available functions from the configuration control module to a user interface computer so that it can be presented thereon.
19. The method of claim 15, wherein the steps of detecting available devices and generating the list of available functions is performed by a configuration control module on the marine vessel, and further comprising: communicating the list of available functions from the configuration control module to the user interface computer so that it can be presented thereon.
20. The method of claim 19, further comprising: receiving the user selections from the user interface computer at the configuration control module; and wherein the configuration control module generates the set of system commands associated with each user-selectable fob command for each fob identification based on the user selections and provides the set of system commands to the helm transceiver module.
20. The method of claim 19, further comprising: receiving the user selections from the user interface computer at the configuration control module; and wherein the configuration control module generates the set of system commands associated with each user-selectable fob command for each fob identification based on the user selections and provides the set of system commands to the helm transceiver module.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent  Publication 2019/0047512 to Gersabeck et al. discloses a method and apparatus for remote vehicle function control.
U.S. Patent Publication 2019/0308614 to Lavoie et al. discloses input signal management for vehicle park-assist.
U.S. Patent Publication 2003/0120831 to Dubil et al. discloses an activity-based remote control device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689